FILE COPY




                              Fourth Court of Appeals
                                       San Antonio, Texas

                                         August 27, 2020

                                       No. 04-19-00889-CR

                                    Cameron Antoine ROBY,
                                          Appellant
                                              v.
                                     The STATE of Texas,
                                           Appellee

                  From the 226th Judicial District Court, Bexar County, Texas
                                Trial Court No. 2018CR6809
                          Honorable Velia J. Meza, Judge Presiding


                                         ORDER

       On July 31, 2020, we abated this appeal to the trial court to hold a hearing to determine
whether appellant desires to prosecute his appeal, whether appellant is indigent, and whether
appellant’s court-appointed counsel had abandoned the appeal. See TEX. R. APP. P. 38.8(b)(2).
We received a supplemental clerk’s record on August 26, 2020, containing the trial court’s
findings that appellant desires to prosecute his appeal, that appellant is indigent, and that
appellant’s court-appointed attorney established a reasonable basis for not filing appellant’s brief
as previously ordered. The trial court did not impose sanctions, and it appointed new appellate
counsel, Debra Parker, to represent appellant in this appeal.

       It is therefore ORDERED that this appeal is REINSTATED on the docket of this court
and that appellant’s brief is due on or before September 28, 2020.



                                                     _________________________________
                                                     Rebeca C. Martinez, Justice


       IN WITNESS WHEREOF, I have hereunto set my hand and affixed the seal of the said
court on this 27th day of August, 2020.



                                                     ___________________________________
                                                     MICHAEL A. CRUZ, Clerk of Court